 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 RUTHANN JOHNSTON,                                             2:19-cv-01861-APG-BNW

 4          Plaintiff                                   Order (1) Deeming Order To Show Cause
                                                         Regarding Subject Matter Jurisdiction
 5 v.                                                   Satisfied and (2) Transferring Case to the
                                                            Northern Division of This District
 6 C.R. BARD, INC., BARD PERIPHERAL
   VASCULAR INC.,
 7
         Defendants
 8

 9         I previously ordered plaintiff Ruthann Johnston to show cause why this action should not

10 be dismissed for lack of subject matter jurisdiction. ECF No. 25. Based on Johnston’s response

11 (ECF No. 36), I deem that order to show cause satisfied. I also ordered Johnston to show cause

12 why this action should not be transferred to the unofficial northern division of this district. ECF

13 No. 37; Local Rule IA 1-6. I advised Johnston that failure to respond to this order by January 29,

14 2020 would result in the transfer of this action to the northern division. ECF No. 37. Johnston

15 did not respond. I therefore will order this case transferred to the unofficial northern division.

16         I THEREFORE ORDER that the order to show cause (ECF No. 25) is deemed satisfied.

17         I FURTHER ORDER that this action is transferred to the unofficial northern division of

18 this court for all further proceedings. The clerk of the court shall transfer and reopen this matter

19 as a new action under a new docket number in the northern division, and the action under this

20 docket number shall be closed, without prejudice to the plaintiff regarding any federal limitation

21 period and filing fee.

22         DATED this 3rd day of February, 2020.

23
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
